The indictment contained two counts. Count 1 charged the defendant with distilling, making, or manufacturing prohibited liquors, naming them. The second count, omitting the formal parts, charged that after September 30, 1919, he did have in his possession a still, apparatus, etc., to be used for the purpose of manufacturing prohibited liquors. The verdict of the jury was, "We, the jury, find the defendant guilty as charged in the second count." The judgement of the court followed this verdict. The defendant having been tried under an indictment containing two counts, and found guilty as to the second count only, the verdict of the jury operated as an acquittal of the charge contained in the first count.
Count 2 under which this defendant was convicted, is bad, and will not support the judgment of conviction based thereon. This identical question has been decided in Clark v. State, ante, p. 217, 90 So. 16.
Reversed and remanded.